ORDER
PER CURIAM:
In this matter on October 6, 1972, the Commission on Practice of this Court filed a formal complaint against Donald E. Gottwig, an attorney licensed to practice in this state who resides at Helena, Montana. The complaint contained four counts and therein charged respondent Gottwig with misappropriation of a client’s funds, issuance of fraudulent rent cheeks, contemptuous behavior in open court and other unethical acts.
Citation was issued by the clerk and service of the citation and copy of the complaint was made upon respondent on October 10, .1972. Respondent failed to file an answer to the complaint or any responsive pleading within twenty days or at all. Thereafter the Commission set the matter for hearing to be held on Friday, December 1, 1972, and notice of the hearing was personally served.
The Commission convened at the time set for the hearing, special counsel for the Commission was present together with the witnesses subpoenaed; Gottwig was personally present and advised the Commission that he was appearing pro se.
The chairman of the Commission, noting the absence of any written answer to the complaint by respondent, inquired if he *509•desired to make any oral answer; at that time and place respondent advised the Commission he was snrrending his license to practice. The chairman then read to Gottwig the provisions of Rule X with respect to voluntary surrender of his license and he was questioned as to his understanding of his action, and the Commission being satisfied that he was aware of the consequences of his act, physical delivery of Gottwig’s license was accepted.
Under our order establishing the Commission on Practice of this Court, Section X, a lawyer may voluntarily surrender his license to practice law in this state, subject to the provisions thereof.
It is hereby ordered that the name of Donald E. Gottwig be stricken from the roll of attorneys of this Court and his license to engage in the practice of law is revoked and annulled.
It is further ordered that by reason of this disposition these disciplinary proceedings shall terminate, but the secretary of the Commission on Practice is hereby directed to inform the county attorney of Lewis & Clark County of the results of the investigation into this matter and make available to him the facts developed during the course thereof by the special counsel in order to aid such county attorney in instituting such further proceedings with respect to the actions of said Donald E. Gottwig as may be required.
It is further ordered that the clerk of this Court give notice of this order as provided in Section X, above referred to, and in addition to the district judges of the 1st, 2nd, 3rd, 4th and 8th judicial districts.